Case 2:19-cv-00069-KD-MU Document 56 Filed 12/08/20 Page 1 of 1                       PageID #: 469




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

SYLVIA RAY, as personal representative of              )
the Estates of Paige Mitchell and Kaci Mitchell,       )
        Plaintiff,                                     )
                                                       )
v.                                                     )    CIVIL ACTION 2:19-00069-KD-MU
                                                       )
CITY OF MOUNDVILLE, et al.,                            )
     Defendants.                                       )

                                               ORDER

        This matter is before the Court on the parties' notice of settlement.

        Accordingly, it is ORDERED that the above-styled action is DISMISSED with prejudice

 from the active docket of this Court subject to the right of any party to reinstate the action within

 thirty (30) days of the date of this Order should the settlement agreement not be consummated.

        Each party shall bear her or its own costs, expenses, and attorneys' fees in conjunction with

 the terms of the settlement agreement.

        DONE and ORDERED this the 8th day of December 2020.
                                               /s/ Kristi K. DuBose
                                               KRISTI K. DUBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  1
